By the Court.
It is the well settled practice under Sts. 1851, c. 233, § 66, and 1852, c. 312, § 52, not to compel a party residing out of the Commonwealth to bring a suit in the state courts. To issue such an order to a foreigner or citizen of another state, not being personally subject to the jurisdiction of this court, would seem to be useless, as any judgment on the petition would not operate upon the estate; and if it could be carried into effect, in any way, it would deprive the respondent of the election to sue in the circuit court of the United States.

Petition dismissed.